Citation Nr: 0114591	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  00-23 839	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for high blood 
pressure.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for a right knee 
disability.

5.  Entitlement to service connection for a left knee 
disability.


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel





INTRODUCTION

The veteran had active air service from September 1957 to 
September 1961, and numerous short periods of active duty as 
a U.S. Army reservist from February to March 1991, April to 
August 1992, March to September 1993, January to September 
1994, March to August 1995, May to August 1996, April to 
September 1997, October 1997 to July 1998, February to 
September 1999, and October 1999 to February 2000.  This 
matter comes to the Board of Veterans' Appeals (Board) from a 
March 2000 rating decision of the Department of Veterans 
Affairs (VA) San Diego Regional Office (RO) which denied 
service connection for bilateral hernias, a left and right 
knee disabilities, a left ankle disability, high blood 
pressure, left elbow pain, low back pain, right shoulder 
pain, hearing loss, and tinnitus.

By October 2000 rating decision, the RO granted service 
connection for status post right shoulder repair evaluated as 
zero percent disabling, effective March 1, 2000.

He perfected his appeal in October 2000, appealing only the 
five specific issues set forth on the title page above.  
38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.202 (2000).   

In connection with this appeal, the veteran requested a 
personal hearing before a Member of the Board at the RO.  He 
withdrew his hearing request in December 2000.  See 38 C.F.R. 
§ 20.704(e) (2000).  Accordingly, the Board will proceed with 
consideration of this case based on the evidence of record, 
as he has requested.


FINDINGS OF FACT

1.  The veteran's pre-existing high blood pressure is not 
shown to be related to his active service, nor did it 
increase in severity during such service.

2.  Competent and probative medical evidence of record shows 
that the veteran's tinnitus is related to active service.


CONCLUSIONS OF LAW

1.  High blood pressure was not incurred or aggravated during 
the veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 1153 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.1(m), 3.6, 3.303, 3.306 (2000).

2.  Tinnitus was incurred during active service.  38 U.S.C.A. 
§  1110 (West 1991); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran filed his application for VA disability 
compensation in January 2000.  He appended a chart detailing 
information such as dates of treatment and names of treatment 
providers.  He indicated that he first received treatment for 
high blood pressure in September 1989.  

Service medical records mention continued treatment for that 
disability.  The September 1990 report of medical history, 
prepared at the time of his "quad[rennial] over 40" 
examination for reserve purposes, indicated that he had been 
treated with medication (Vasotec) for high blood pressure for 
one year.  On that examination in September 1990, his 
hypertension was described by the examiner as asymptomatic 
and controlled, and the blood pressure reading was listed as 
132/94.  In March 1991, his systolic blood pressure ranged 
from 122-126, his diastolic blood pressure ranged from 80-88, 
and he indicated that he took medication for the condition.  
Service medical records from June 1997 indicate that his 
hypertension was well controlled.  

In a January 2000 VA medical examination report, the examiner 
stated that the veteran's blood pressure was "under 
control" but that it rises prior to appointments with 
healthcare providers.  

An October 1986 report of medical examination indicated that 
the audiometric unit was not functional but that the whisper 
voice test results were normal.  The March 1991 report of 
medical examination indicated normal hearing, bilaterally.

In-service audiometry in June 1995 revealed 30 and 40 decibel 
pure tone thresholds in the veteran's right and left ears, 
respectively, at 6,000 Hertz.  Service medical records dated 
in January 2000 indicate a diagnosis of tinnitus.  An 
audiological evaluation conducted that month showed 
essentially normal hearing through 3,000 Hertz and mild to 
moderate sensorineural high frequency hearing loss, 
bilaterally, above 3,000 Hertz.  

Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.306 (2000).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2000).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2000).  It is the Secretary's burden to 
rebut the presumption of in-service aggravation.  See Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 
Vet. App. 228, 232 (1991).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b) (2000); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).  Temporary or intermittent flare-ups of a preexisting 
injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, as 
contrasted with symptoms, has worsened.  Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991); Green v. Derwinski, 1 Vet. App. 
320, 323 (1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107).  Under that provision, a veteran is 
entitled to the "benefit of doubt" when there is an 
approximate balance of positive and negative evidence.  See 
also 38 C.F.R. § 3.102.  When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails.  
See Gilbert v. Derwinski, 1 Vet. App.49 (1990). 

The term "active military, naval, or air service" includes: 
(1) active duty; (2) any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in the line 
of duty; and (3) any period of inactive duty for training 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in the line of duty.  
See 38 U.S.C.A. § 101(24) (West 1991); 38 C.F.R. § 3.6(a).

Analysis

The Board concludes that although this claim was decided by 
the RO before enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), a 
remand to the RO for additional action regarding hypertension 
and tinnitus is not warranted as VA has already met its 
obligations to the veteran under that statute.  As set forth 
in more detail below, all relevant facts have been adequately 
developed by the RO; given the facts of this case, there is 
no reasonable possibility that any further assistance to the 
veteran would aid in substantiating his claim.  The RO 
obtained relevant service medical records, a VA medical 
examination, and a statement of the case (SOC).  In view of 
the foregoing, the Board finds that VA has fully satisfied 
its duty to the appellant under VCAA.  As the RO fulfilled 
the duty to assist, and because the change in law has no 
material effect on adjudication of his claim, the Board finds 
that it can consider the merits of this appeal without 
prejudice to him.  Bernard v Brown, 4 Vet. App. 384 (1993).  
The Board notes that service medical records from the early 
years of the veteran's service from September 1959 to 
September 1961 are absent from the claim file.  However, as 
none of the claimed disabilities arose during that period, 
those records are not necessary for rendering an accurate 
decision in this case.  Thus, the veteran is not prejudiced 
by their absence.  Id.

Service Connection for High Blood Pressure

The evidence is clear in this case that the veteran's high 
blood pressure did not have its inception during active 
service.  See 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  In 
his January 2000 application for VA benefits, he indicated 
that high blood pressure was diagnosed in September 1989, a 
date that does not fall within one of his periods of active 
duty.  The September 1990 report of medical history 
corroborates the date of onset.  Moreover, service medical 
records do not indicate that the disability began during 
active service.  Rather, service medical records refer to 
hypertension as an ongoing, controlled medical situation.

Service connection may be granted for a disability resulting 
from a disease contracted in the line of duty or for 
aggravation of a pre-existing disease in the line of duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.306.  

In this case, the Board does not dispute the fact of the 
veteran's disability.  However, a careful examination of the 
evidence clearly indicates that his hypertension did not have 
its onset in active service.  Also, the evidence demonstrates 
that his hypertension was not aggravated during service as 
the March 1991 and June 1997 service medical records and 
January 2000 VA medical examination report reflected that his 
blood pressure was well controlled.  Aggravation may not be 
conceded where a disability underwent no increase in severity 
during service on the basis of all the evidence of record 
pertaining to the manifestations of the disability prior to, 
during, and subsequent to service.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(b); Falzone, supra.  The evidence is 
unequivocal in demonstrating that there was no aggravation 
with respect to hypertension.  Thus, there was no in-service 
aggravation of hypertension.  Id.

Therefore, as hypertension had its onset while the veteran 
was not in active service and because there was no 
aggravation (increase in disability) in service, service 
connection for high blood pressure must be denied.  See 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.306.

Service Connection for Tinnitus 

Tinnitus was first evident in January 2000 during active 
service.  As noted above, service connection may be granted 
for a disability resulting from injury or disease contracted 
in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303. 

This is not a case where the veteran must rely on the benefit 
of the doubt rule in order to prevail.  See VCAA (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. § 3.102; 
Gilbert, supra.  The competent medical evidence shows 
incurrence in active service, and there is no evidence to the 
contrary.

	
ORDER

Service connection for high blood pressure is denied.

Service connection for tinnitus in granted.


REMAND

The veteran underwent right knee arthroscopy in 1986 and left 
knee arthroscopy in 1986 and 1989.  He is not shown to have 
been on active duty on either occasion.  However, he claims 
that his right and left knee disabilities were aggravated 
(increased in disability) during subsequent active service.  

The in-service, June 1995 and January 2000 audiological 
evaluations reflect the presence of sensorineural high 
frequency hearing loss.  However, no audiometry was conducted 
during the January 2000 VA medical examination, and under 
applicable law administered by VA, impaired hearing will be 
considered to be a disability for compensation purposes only 
when the auditory threshold in any of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent correct.  
38 C.F.R. § 3.385.  

Pursuant to the newly-enacted VCAA (to be codified at 38 
U.S.C. § 5103A), VA must make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim.  This includes informing the veteran of all 
the evidence needed to support his claim.  Additionally, VA 
must assist claimants in obtaining government and private 
records, and obtain a medical opinion when such is necessary 
to make a decision on a claim.  

In the present case, VA must assist the veteran by providing 
a VA medical examination to address the issue of aggravation 
of his bilateral knee disabilities and an audiological 
evaluation to determine whether his high frequency hearing 
impairment amounts to a disability for VA compensation 
purposes.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
remanded for the following development:

1.  The RO should schedule the veteran 
for VA medical examination.  The examiner 
is asked to enumerate any left and/or 
right knee disabilities.  The examiner is 
then asked to provide an opinion 
regarding whether any such disability or 
disabilities increased in disability 
during service, and, if so, to what 
extent.  In the event that any left or 
right knee disability increased during 
service, the examiner should specify 
whether or not any such increase in 
severity was due to the natural progress 
of the disability, or not.  The claims 
file should be made available to the 
examiner for review in conjunction with 
the examination.  All diagnostic testing 
deemed necessary should be accomplished.

2.  The RO should schedule a VA 
audiological evaluation of the veteran to 
determine whether he meets the criteria 
of a disability due to impaired hearing 
for VA compensation purposes.  38 C.F.R. 
§ 3.385.  In this regard, audiometry 
should test the veteran's bilateral pure 
tone auditory thresholds in frequencies 
500, 1,000, 2,000, 3,000, and 4,000 
Hertz, and the Maryland CNC Test should 
also be scheduled to assess his speech 
recognition scores in both ears.  The 
report of this examination should then, 
of course, be added to the claims folder.

3.  The RO should next review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested examination and opinion are 
in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

After undertaking any additional development deemed 
appropriate in addition to that requested above, the RO 
should re-adjudicate the issues of service connection for 
right and left knee disabilities.  If the benefits sought 
remain denied, the veteran should be furnished a supplemental 
SOC and be given the opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matters remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).



		
	J.F. Gough
	Member, Board of Veterans' Appeals


 


